Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 1 of 19




           EXHIBIT 7
                                           Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 2 of 19



                                      1   Craig J. Mariam (SBN: 225280)
                                          cmariam@grsm.com
                                      2   Anthony D. Phillips (SBN: 259688)
                                          aphillips@grsm.com
                                      3   Eunice J. Liao (SBN: 330655)
                                          eliao@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      6   Facsimile: (877) 306-0043

                                      7   Attorneys for Defendant
                                          BUYERQUEST, INC.
                                      8
                                      9                                UNITED STATES DISTRICT COURT

                                     10                             NORTHERN DISTRICT OF CALIFORNIA

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          TRADESHIFT, INC., a Delaware corporation,              )   CASE NO. 3:20-cv-01294-RS
     San Francisco, CA 94111




                                                                                                 )
                                     13                                 Plaintiff,               )   Judge: Hon. Richard Seeborg
                                                                                                 )   Magistrate Judge: Hon. Thomas S.
                                     14          vs.                                             )   Hixson
                                                                                                 )
                                     15   BUYERQUEST, INC., an Ohio corporation,                 )   DEFENDANT BUYERQUEST,
                                                                                                     INC.’S SUPPLEMENTAL
                                     16                                 Defendant.               )   RESPONSE TO PLAINTIFF
                                                                                                 )   TRADESHIFT, INC.’S
                                     17                                                          )   INTERROGATORIES, SET TWO
                                                                                                 )
                                     18                                                          )

                                     19   PROPOUNDING PARTY:                    Plaintiff, TRADESHIFT, INC.
                                     20   RESPONDING PARTY:                     Defendant, BUYERQUEST, INC.
                                     21   SET NO.:                              TWO
                                     22          Defendant BUYERQUEST, INC. (“BuyerQuest”) hereby supplements its Responses to
                                     23   the Interrogatories, Set Two of Plaintiff TRADESHIFT, INC. (“Tradeshift”) as follows:
                                     24                                      GENERAL OBJECTIONS
                                     25           BuyerQuest generally objects as follows:
                                     26       1. BuyerQuest objects to any and all Interrogatories to the extent they request information
                                     27   subject to the attorney/client privilege, the attorney work product doctrine, and/or any other
                                     28                                      -1-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                           Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 3 of 19



                                      1   applicable privilege or privacy laws.

                                      2       2. BuyerQuest objects to any and all Interrogatories, instructions, or definitions to the extent

                                      3   they seek to impose obligations upon it beyond those required by the Federal Rules of Civil

                                      4   Procedure (“Rules”).

                                      5       3. BuyerQuest objects to the Definitions to the extent that any Definition imposes

                                      6   obligations beyond those required by the Rules.

                                      7                               RESPONSE TO INTERROGATORIES

                                      8   INTERROGATORY NO. 7:

                                      9          To the extent BUYERQUEST contends that the SMUCKER SERVICES AGREEMENT

                                     10   was voidable by SMUCKER prior to January 15, 2020, DESCRIBE ALL legal and factual bases

                                     11   for that contention.
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          RESPONSE TO INTERROGATORY NO. 7:
     San Francisco, CA 94111




                                     13          BuyerQuest objects to this Interrogatory on the grounds it is vague, ambiguous, and

                                     14   contains multiple discrete subparts. BuyerQuest further objects on the grounds that the

                                     15   Interrogatory seeks information protected by the attorney-client privilege, attorney work product

                                     16   doctrine, and/or any other applicable privilege or privacy law. BuyerQuest further objects to the

                                     17   request as being overbroad, unduly burdensome, and not proportional to the needs of the case.

                                     18   BuyerQuest further objects on the grounds that this Interrogatory is a premature contention

                                     19   interrogatory and that discovery is ongoing and at an early stage in the case.

                                     20          Discovery is continuing. BuyerQuest reserves the right to supplement the Response to

                                     21   this Interrogatory upon completion of discovery and as additional non-privileged and responsive

                                     22   information is acquired or ascertained.

                                     23   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 7:

                                     24          Subject to, and without waiving the foregoing general and specific objections,

                                     25   BuyerQuest supplements its response as follows:

                                     26          The SMUCKER SERVICES AGREEMENT was voidable on grounds including, but not

                                     27   limited to, Smucker’s unilateral mistake of fact and Tradeshift’s pre-contracting

                                     28                                      -2-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                              Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 4 of 19



                                      1   misrepresentations that induced Smucker to enter into the SMUCKER SERVICES

                                      2   AGREEMENT. See, e.g., Donovan v. RRL Corp., 26 Cal. 4th 261, 267 (2001)(finding contract

                                      3   voidable where defendant’s unilateral mistake of fact was made in good faith, defendant did not

                                      4   bear the risk of the mistake, and enforcement of the contract would be unconscionable); Centex

                                      5   Const. Co. v. James, 374 F.2d 921, 923 (8th Cir. 1967)(finding contract voidable based on

                                      6   unilateral mistake where one party failed to provide complete project implementation

                                      7   information to the other during the solicitation process); Security-First Nat’l Bank v. Earp (1942)

                                      8   19 Cal.2d 774, 777 (finding that “a person who has been induced to enter into a contract by

                                      9   fraudulent misrepresentations as to its contents may rescind or reform the contract”).

                                     10            To induce Smucker to enter into the SMUCKER SERVICES AGREEMENT, Tradeshift

                                     11   misrepresented its business, capabilities, financial health, and experience during Smucker’s
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          vendor selection process. Tradeshift knew its representations were false when made and
     San Francisco, CA 94111




                                     13   Smucker relied on them when deciding to enter into the SMUCKER SERVICES AGREEMENT.

                                     14   Smucker subsequently voided the SMUCKER SERVICE AGREEMENT and has sued

                                     15   Tradeshift for Fraudulent Inducement in the United States District Court for the Southern District

                                     16   of New York.

                                     17            On information and belief, Tradeshift’s misrepresentations and Smucker’s unilateral

                                     18   mistakes, include, without limitation, the following:

                                     19        That Tradeshift had completed “over 20 implementations over the past 24 months” for

                                     20         companies and projects similar in size and complexity to Smucker. See, Defendant Smucker

                                     21         Services Company’s Answer to Plaintiff’s Complaint And Counterclaim, Tradeshift, Inc. v.

                                     22         Smucker Svcs. Co., No. 20-cv-03661-ER (S.D.N.Y.)(ECF No. 16), p.10 at ¶ 26.

                                     23        That Tradeshift’s product was superior to that of its competitors, and “[o]ne of the key

                                     24         differentiators between Tradeshift and [its] competitors is [Tradeshift’s] ability to onboard

                                     25         suppliers for electronic invoicing as well as take up a myriad of other opportunities on the

                                     26         Tradeshift network.” Id., at ¶ 27.

                                     27        That Tradeshift’s revenue was $300-$500 million in 2018. Id., at ¶ 28.

                                     28                                        -3-
                                               DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                         TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                              Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 5 of 19



                                      1        That Tradeshift received at least $250 million in Series E funding in May 2018. Id., at ¶ 29.

                                      2        That Tradeshift’s software could provide the “Must Have” functions set forth in Smucker’s

                                      3         Business Requirements Document that prospective vendors were required to complete. Id., at

                                      4         ¶¶ 4, 31, 35.

                                      5        With particular respect to the “Must Have” requirements, Tradeshift represented that, inter

                                      6         alia, its software had:

                                      7            (a) the ability to have one to many supplier site relationships;

                                      8            (b) the ability for a user to “hide” the overall PO value on a PO communication to the

                                      9            supplier;

                                     10            (c) the ability to integrate supplier master data from Oracle in an automated manner;

                                     11            (d) the ability to setup various approval routing rules (at entry of invoice);
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                                   (e) the ability to setup reconciliation routing rules;
     San Francisco, CA 94111




                                     13            (f) the ability to customize the entry form;

                                     14            (g) the ability for all master data to be real-time; and

                                     15            (h) the ability to enter a credit memo for returns.

                                     16            Id., at ¶ 48.

                                     17            Documents produced in discovery in this case to-date corroborate Smucker’s allegations.

                                     18   Specifically, documents bearing Bates numbers BQ001191 and BQ001199 (Tradeshift’s

                                     19   misrepresentation regarding its finances in 2018); TS_BQ_00009931 (Tradeshift internal

                                     20   messages revealed that “[Tradeshift] Pay [App] is about as mature as [Tradeshift competitor’s

                                     21   product] in 2005” and that “[Tradeshift] Pay [App] … can be sold and implemented but not

                                     22   without huge problems....”); TS_BQ_00010051 (Tradeshift Vice President indicated that during

                                     23   Tradeshift’s April 10, 2019 presentation to Smucker, “about 5 questions [he] kn[e]w by heart

                                     24   …[Tradeshift] Pay [App] cannot do”); TS_BQ_00010410-411 (As of Oct. 2019, Tradeshift only

                                     25   had three Procurement-To-Pay (P2P) projects); TS_BQ_00028780 ( “Smuckers [was] one of the

                                     26   first customers [Tradeshift implemented] a semi-automated process”); TS_BQ_00010144

                                     27   (Tradeshift Vice President ordered that Tradeshift could “stretch” its response to Smucker,

                                     28                                        -4-
                                               DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                         TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                           Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 6 of 19



                                      1   including responses regarding Tradeshift’s prior experience with customers); TS_BQ_00010251

                                      2   (Tradeshift trying to “avoid having to give a number to” Smucker as to how many P2P

                                      3   implementations it had completed for companies of similar size and complexity to Smucker;

                                      4   TS_BQ_00008792 (“[O]nly one customer … uses [Tradeshift Good Receipts],” and they do not

                                      5   have the required configurability,”); TS_BQ_00012760 (Tradeshift salesperson indicated that

                                      6   “[he did not] want to respond to [Smucker’s] 100 questions about the functionality as

                                      7   [Smucker’s] not going to like [Tradeshift’s] answers”).

                                      8          Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                      9   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                     10   privileged and responsive information is acquired or ascertained.

                                     11   INTERROGATORY NO. 8:
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                                 To the extent BUYERQUEST contends that the SMUCKER SERVICES AGREEMENT
     San Francisco, CA 94111




                                     13   actually was void or otherwise invalid (and not simply voidable) prior to January 15, 2020,

                                     14   DESCRIBE ALL legal and factual bases for that contention.

                                     15   RESPONSE TO INTERROGATORY NO. 8:

                                     16          BuyerQuest objects to this Interrogatory on the grounds it is vague, ambiguous, and

                                     17   contains multiple discrete subparts. BuyerQuest further objects on the grounds that the

                                     18   Interrogatory seeks information protected by the attorney-client privilege, attorney work product

                                     19   doctrine, and/or any other applicable privilege or privacy law. BuyerQuest further objects to the

                                     20   request as being overbroad, unduly burdensome, and not proportional to the needs of the case.

                                     21   BuyerQuest further objects on the grounds that this Interrogatory is a premature contention

                                     22   interrogatory and that discovery is ongoing and at an early stage in the case.

                                     23          Discovery is continuing. BuyerQuest reserves the right to supplement the Response to

                                     24   this Interrogatory upon completion of discovery and as additional non-privileged and responsive

                                     25   information is acquired or ascertained.

                                     26   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 8:

                                     27          Subject to, and without waiving the foregoing general and specific objections,

                                     28                                      -5-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                           Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 7 of 19



                                      1   BuyerQuest supplements its responses as follows:

                                      2          The SMUCKER SERVICES AGREEMENT was void in fact because of

                                      3   misrepresentations made to Smucker by Tradeshift that induced it to enter into the SMUCKER

                                      4   SERVICES AGREEMENT, including those set forth above in BuyerQuest’s Supplemental

                                      5   Response to Interrogatory No. 7. Smucker did, in fact, void the SMUCKER SERVICES

                                      6   AGREEMENT on January 16, 2020 by means of written notice sent to Tradeshift on that date.

                                      7          Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                      8   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                      9   privileged and responsive information is acquired or ascertained.

                                     10   INTERROGATORY NO. 9:

                                     11          To the extent BUYERQUEST contends that TRADESHIFT had materially breached one
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          or more provisions of the SMUCKER SERVICES AGREEMENT as of January 15, 2020,
     San Francisco, CA 94111




                                     13   IDENTIFY the specific provision(s) BUYERQUEST contends TRADESHIFT breached

                                     14   (including by identifying the specific page and language of the provision(s) in

                                     15   TS_BQ_00000053) and DESCRIBE the conduct that BUYERQUEST contends constituted said

                                     16   breach(es).

                                     17   RESPONSE TO INTERROGATORY NO. 9:

                                     18          BuyerQuest objects to this Interrogatory on the grounds it is vague, ambiguous, and

                                     19   contains multiple discrete subparts. BuyerQuest further objects on the grounds that the

                                     20   Interrogatory seeks information protected by the attorney-client privilege, attorney work product

                                     21   doctrine, and/or any other applicable privilege or privacy law. BuyerQuest further objects to the

                                     22   request as being overbroad, unduly burdensome, and not proportional to the needs of the case.

                                     23   BuyerQuest further objects on the grounds that this Interrogatory is a premature contention

                                     24   interrogatory and that discovery is ongoing and at an early stage in the case.

                                     25          Discovery is continuing. BuyerQuest reserves the right to supplement the Response to

                                     26   this Interrogatory upon completion of discovery and as additional non-privileged and responsive

                                     27   information is acquired or ascertained.

                                     28                                      -6-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                              Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 8 of 19



                                      1   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 9:

                                      2            Subject to, and without waiving the foregoing general and specific objections,

                                      3   BuyerQuest supplements its responses as follows:

                                      4            The SMUCKER SERVICES AGREEMENT was not a valid contract and therefore not

                                      5   subject to breach. In the alternative, Tradeshift did breach various provisions set forth in the

                                      6   SMUCKER SERVICES AGREEMENT, including, but not limited to:

                                      7        Section 1. SaaS, Services, and Deliverables.

                                      8         “(c) Service Provider will perform the Professional Services and provide certain Deliverables

                                      9         in accordance with this Agreement and any mutually agreed Statement of Work. Service

                                     10         Provider will complete all Professional Services and provide all Deliverables no later than

                                     11         the completion date set forth in the applicable Service Schedule …”
Gordon Rees Scully Mansukhani, LLP




                                     12   
   275 Battery Street, Suite 2000




                                                Section 8. Warranty and Limitation on Liability.
     San Francisco, CA 94111




                                     13         “(a) Service Provider represents and warrants to Smucker that: … (ii) Each Software as a

                                     14         Services shall comply in all material respects to the specifications and service levels set forth

                                     15         in this Agreement, and the Documentation for the applicable SaaS…(iii) The Professional

                                     16         Services shall be provided in a timely, workmanlike and professional manner with a level of

                                     17         care, skill and judgment reflecting industry standards and practices by qualified personnel

                                     18         employed by Service Provider who are skilled and trained in the performance of the

                                     19         Services.”

                                     20        Section 19. Miscellaneous.

                                     21         “Time is of the essence for all purposes under this Agreement….”

                                     22            Tradeshift breached the SMUCKER SERVICES AGREEMENT when it failed to deliver

                                     23   a software product that provided the functionality called for by the SMUCKER SERVICES

                                     24   AGREEMENT and when it failed to not provide professional services that satisfied the standards

                                     25   set forth in the SMUCKER SERVICES AGREEMENT.

                                     26            Documents produced in discovery reveal multiple product defects on the part of

                                     27   Tradeshift that breached the SMUCKER SERVICES AGREEMENT. These include, without

                                     28                                        -7-
                                               DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                         TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                           Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 9 of 19



                                      1   limitation, the fatal and critical defects identified by Smucker concerning PO change (Defect 44

                                      2   and Defect 73), invoice unit price (Defect 81), credit memo (Defect 82 and Defect 83), PO

                                      3   external validation (Defect 86), as well as PO PDF capability (Defect 88). (See,

                                      4   TS_BQ_00000161). Other documents show the following:

                                      5
                                      6                                  Tradeshift Supplier Onboarding Manager “[did not] know the
                                                                  Jul.
                                           TS_BQ_00010101                process when it comes to partner app integrations” and “had no
                                      7                          2019
                                                                         idea how to even approach [the Smucker project].”
                                      8                          Aug.    Tradeshift failed to provide its professional services in a timely
                                           TS_BQ_00001987
                                                                 2019    manner.
                                      9    TS_BQ_0000
                                                                 Sep.    Tradeshift did not have the requested exception routing function.
                                     10    7619-7620
                                                                 2019
                                                                         Tradeshift could not handle invoice status and external
                                     11    BQ107452
                                                                         validation.
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                           TS_BQ_00002126        Oct.    Tradeshift’s instructions caused project delays.
     San Francisco, CA 94111




                                                                 2019    Tradeshift’s supplier onboarding limitations caused issues in
                                     13    TS_BQ_00007777
                                                                         supplier integration.
                                     14
                                           TS_BQ_00007953        Nov.    Tradeshift could not provide the requested credit memo feature.
                                     15                          2019    Tradeshift did not have a process consistent with industry
                                           TS_BQ_00007000
                                     16                                  standards for updating and inactivating suppliers data.
                                     17                                  Tradeshift’s defects were causing project delays and Smucker
                                           TS_BQ_0000
                                                                         “[was] losing patience given the lack of information as well as a
                                     18    1641-1643
                                                                         perceived lack of urgency.”
                                     19                          Dec.    Tradeshift could not provide the PO feature concerning approval
                                           TS_BQ_00011242
                                                                 2019    after matching as promised.
                                     20
                                                                         Tradeshift failed to provide a workable solution regarding PO
                                     21    TS_BQ_00010267
                                                                         change order due to its product bugs.
                                     22                                  The Smucker Project was at a standstill due to Tradeshift’s
                                           TS_BQ_00003042
                                                                         product bugs.
                                     23
                                           TS_BQ_00011675                Tradeshift was unable to provide accrual extract as required.
                                     24
                                                                         Tradeshift remained unable to provide the requested credit
                                     25    TS_BQ_00008227
                                                                 Jan.    memo.
                                           TS_BQ_00000           2020    Fatal and critical defects remained, which Tradeshift was unable
                                     26
                                           160-161                       to address.
                                     27
                                           TS_BQ_00008276                Smucker expressed concern about project timeline and status.
                                     28                                      -8-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 10 of 19



                                      1                                  Tradeshift was unable to provide features requested by Smucker,
                                      2    TS_BQ_00008286                and asked its project manager to “avoid the conversation of
                                                                         feature requests with [Smucker]”
                                      3
                                           TS_BQ_00001648                The project SIT status remained red on Jan. 14, 2020.
                                      4
                                           TS_BQ_00001645                The project SIT status remained red on Jan. 16, 2020.
                                      5
                                                 Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this
                                      6
                                          Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-
                                      7
                                          privileged and responsive information is acquired or ascertained.
                                      8
                                          INTERROGATORY NO. 10:
                                      9
                                                 To the extent BUYERQUEST contends that TRADESHIFT had materially breached one
                                     10
                                          or more provisions of the BUYERQUEST AGREEMENTS as of January 15, 2020, IDENTIFY
                                     11
Gordon Rees Scully Mansukhani, LLP




                                          the specific provision(s) BUYERQUEST contends TRADESHIFT breached and DESCRIBE the
                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                          conduct that constitutes said breach(es).
                                     13
                                          RESPONSE TO INTERROGATORY NO. 10:
                                     14
                                                 BuyerQuest objects to this Interrogatory on the grounds it is vague, ambiguous, and
                                     15
                                          contains multiple discrete subparts. BuyerQuest further objects on the grounds that the
                                     16
                                          Interrogatory seeks information protected by the attorney-client privilege, attorney work product
                                     17
                                          doctrine, and/or any other applicable privilege or privacy law. BuyerQuest further objects to the
                                     18
                                          request as being overbroad, unduly burdensome, and not proportional to the needs of the case.
                                     19
                                          BuyerQuest further objects on the grounds that this Interrogatory is a premature contention
                                     20
                                          interrogatory and that discovery is ongoing and at an early stage in the case.
                                     21
                                                 Discovery is continuing. BuyerQuest reserves the right to supplement the Response to
                                     22
                                          this Interrogatory upon completion of discovery and as additional non-privileged and responsive
                                     23
                                          information is acquired or ascertained.
                                     24
                                          SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 10:
                                     25
                                                 Subject to, and without waiving the foregoing general and specific objections,
                                     26
                                          BuyerQuest supplements its responses as follows:
                                     27
                                                Tradeshift’s failure to make timely payments as required under the BUYERQUEST
                                     28                                                -9-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                           TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 11 of 19



                                      1   AGREEMENTS and its misrepresentations to BuyerQuest regarding the status of payments

                                      2   materially breached the BUYERQUEST AGREEMENTS. See, Reseller Order Form, Section

                                      3   3(d) SaaS Payment Terms and Invoicing (“All fees are due net 15 from the date of receipt of

                                      4   payment to Tradeshift from The J.M. Smucker Company”).

                                      5          Pursuant to Federal Rule 33(d), BuyerQuest also refers to documents previously

                                      6   produced in this action in response to this Interrogatory. Specifically, documents bearing Bates

                                      7   numbers BQ103034; BQ061528-1535; and BQ065138.

                                      8          Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                      9   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                     10   privileged and responsive information is acquired or ascertained.

                                     11   INTERROGATORY NO. 11:
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                                 IDENTIFY each COMMUNICATION between BUYERQUEST and SMUCKER from
     San Francisco, CA 94111




                                     13   September 1, 2019 to January 16, 2020—including but not limited to verbal and written

                                     14   communications, including by letter, e-mail, text message, telephone, instant messenger, or in

                                     15   PERSON—during which BUYERQUEST (or any employee, contractor, or agent acting on

                                     16   behalf of BUYERQUEST) discussed or presented the information in BQ100227, BQ097216, or

                                     17   otherwise discussed a plan, proposal, or ability for BUYERQUEST to provide products or

                                     18   services for Indirect and/or Direct POs, Accounts Payable, and/or Supplier Management,

                                     19   including to IDENTIFY the date of each such COMMUNICATION, the PERSONS who took

                                     20   part in each such COMMUNICATION, the means of each such COMMUNICATION, and the

                                     21   substance of what BUYERQUEST communicated to SMUCKER during that

                                     22   COMMUNICATION (including whether BQ100227, BQ097216, or some similar information

                                     23   was presented).

                                     24   RESPONSE TO INTERROGATORY NO. 11:

                                     25          BuyerQuest objects to this Interrogatory as vague, ambiguous, and because it contains

                                     26   multiple discrete subparts. BuyerQuest further objects on the grounds that the Interrogatory

                                     27   seeks privileged and confidential information. BuyerQuest further objects to the Interrogatory

                                     28                                     -10-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 12 of 19



                                      1   because it is overbroad, unduly burdensome, seeks information not relevant to any claim or

                                      2   defense, and not proportional to the needs of the case. BuyerQuest further objects because this

                                      3   Interrogatory is duplicative of previous Interrogatories served by Tradeshift and to which

                                      4   BuyerQuest has served objections and responses. BuyerQuest further objects because the

                                      5   request calls for the preparation of a compilation, abstract, or summary that does not exist and

                                      6   the burden to prepare it is substantially the same for Tradeshift as BuyerQuest.

                                      7   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO.11:

                                      8          Subject to and without waiving the foregoing objections, BuyerQuest supplements its

                                      9   Response to Interrogatory No. 11 as follows:

                                     10          (a) The document produced by BuyerQuest in this action bearing the beginning Bates

                                     11   Number BQ097216 was visually presented as slides to accompany an oral presentation by
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          BuyerQuest given at a meeting between BuyerQuest and Smucker that took place on January 7,
     San Francisco, CA 94111




                                     13   2020. The presentation was jointly given by BuyerQuest employees Luke Batman; Jack Mulloy;

                                     14   Kyle Muskoff; Salman Siddiqui; and, Dan Utyuzh. The presentation was attended by the

                                     15   following employees of Smucker: Jason Barr; Kevin Hare; Brian Hiles; Mike Serle; Russ

                                     16   Wilson.

                                     17          (b) The document produced by BuyerQuest in this action bearing the beginning Bates

                                     18   Number BQ100227 was created for Smucker’s use. BuyerQuest has no personal knowledge if

                                     19   Smucker presented the slides.

                                     20          Pursuant to Federal Rule 33(d), BuyerQuest also refers to documents previously

                                     21   produced in this action in response to this Interrogatory. Specifically, documents bearing Bates

                                     22   numbers BQ097339; BQ112408; BQ113472; BQ113477; BQ113507; BQ113545; BQ113738;

                                     23   BQ113776; BQ113795-97; BQ113802; BQ116441; BQ119719-22.

                                     24          Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                     25   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                     26   privileged and responsive information is acquired or ascertained.

                                     27
                                     28                                     -11-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 13 of 19



                                      1   INTERROGATORY NO. 12:

                                      2          IDENTIFY and DESCRIBE ALL materials and information provided to SMUCKER

                                      3   during the January 7, 2020 meeting between SMUCKER and BUYERQUEST (discussed in

                                      4   YOUR response to Interrogatory No. 4 and in BQ095231), including by IDENTIFYING (by

                                      5   Bates number if produced or by reasonable description if not) any slides or DOCUMENTS that

                                      6   were displayed or provided during the meeting and any materials or DOCUMENTS that were

                                      7   exchanged during or in connection with the meeting and DESCRIBING all statements made to

                                      8   SMUCKER during the meeting, including whether BUYERQUEST discussed its ability to take

                                      9   over responsibility for Indirect and Direct POs and Accounts Payable and/or Supplier

                                     10   Management functionality on the SMUCKER PROJECT and whether BUYERQUEST provided

                                     11   any demonstrations of its products.
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          RESPONSE TO INTERROGATORY NO. 12:
     San Francisco, CA 94111




                                     13          BuyerQuest objects to this Interrogatory as vague, ambiguous, and because it contains

                                     14   multiple discrete subparts. BuyerQuest further objects on the grounds that the Interrogatory

                                     15   seeks privileged and confidential information. BuyerQuest further objects to the Interrogatory

                                     16   because it is overbroad, unduly burdensome, seeks information not relevant to any claim or

                                     17   defense, and not proportional to the needs of the case. BuyerQuest further objects because this

                                     18   Interrogatory is duplicative of previous Interrogatories served by Tradeshift and to which

                                     19   BuyerQuest has served objections and responses. BuyerQuest further objects because the

                                     20   Interrogatory calls for the preparation of a compilation, abstract, or summary that does not exist

                                     21   and the burden to prepare it is substantially the same for Tradeshift as BuyerQuest.

                                     22   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO.12:

                                     23          Subject to and without waiving the foregoing objections, BuyerQuest supplements its

                                     24   Response to Interrogatory No. 12 as follows:

                                     25          The document produced by BuyerQuest in this action bearing the beginning Bates

                                     26   Number BQ0097216. During the January 7, 2020 meeting between BuyerQuest and Smucker,

                                     27   BuyerQuest made statements in response to Smucker’s requests that BuyerQuest explain whether

                                     28                                     -12-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 14 of 19



                                      1   and how it could complete the performance of the SMUCKER PROJECT including statements

                                      2   respecting a roadmap to complete the SMUCKER PROJECT; BuyerQuest’s products’

                                      3   capabilities to satisfy Smucker’s business requirements; and, a timeframe for completion. The

                                      4   parties discussed Smucker’s need to maintain its Ariba product license in the interim due to the

                                      5   missed go-live deadline of the SMUCKER PROJECT and the potential impact on BuyerQuest of

                                      6   the penalty provision in the SMUCKER-TRADESHIFT AGREEMENT respecting the missed

                                      7   go-live date.

                                      8          Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                      9   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                     10   privileged and responsive information is acquired or ascertained.

                                     11   INTERROGATORY NO. 13:
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                                 To the extent BUYERQUEST contends that SMUCKER asked BUYERQUEST for a
     San Francisco, CA 94111




                                     13   proposal, plan, or other information regarding BUYERQUEST’s ability to replace

                                     14   TRADESHIFT on the SMUCKER PROJECT, IDENTIFY each COMMUNICATION during

                                     15   which SMUCKER made such a request including by IDENTIFYING the PERSONS involved in

                                     16   the COMMUNICATION and DESCRIBING the content of the COMMUNICATION.

                                     17   RESPONSE TO INTERROGATORY NO. 13

                                     18          BuyerQuest objects to this Interrogatory on the grounds it is vague, ambiguous, and

                                     19   contains multiple discrete subparts. BuyerQuest further objects on the grounds that the

                                     20   Interrogatory seeks information protected by the attorney-client privilege, attorney work product

                                     21   doctrine, and/or any other applicable privilege or privacy law. BuyerQuest further objects

                                     22   because the Interrogatory calls for the preparation of a compilation, abstract, or summary that

                                     23   does not exist and the burden to prepare it is substantially the same for Tradeshift as BuyerQuest.

                                     24   BuyerQuest further objects to the request as being overbroad, unduly burdensome, and not

                                     25   proportional to the needs of the case. BuyerQuest further objects on the grounds that this

                                     26   Interrogatory is a premature contention interrogatory and that discovery is ongoing and at an

                                     27
                                     28                                     -13-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 15 of 19



                                      1   early stage in the case.

                                      2            Discovery is continuing. BuyerQuest reserves the right to supplement the Response to

                                      3   this Interrogatory upon completion of discovery and as additional non-privileged and responsive

                                      4   information is acquired or ascertained.

                                      5   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 13:

                                      6            Subject to and without waiving the foregoing general and specific objections, BuyerQuest

                                      7   supplements its Response to Interrogatory No. 13 as follows:

                                      8   Date            December 20, 2019

                                      9   Persons         Jack Mulloy of BuyerQuest; Jason Barr of Smucker

                                     10   Matter          Mr. Barr telephoned Mr. Mulloy to inform him Smucker had begun the process of

                                     11   selecting a replacement for Tradeshift on the SMUCKER PROJECT and invited BuyerQuest to
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          give Smucker a presentation on whether and how it could replace Tradeshift and complete the
     San Francisco, CA 94111




                                     13   SMUCKER PROJECT in accordance with Smucker’s business requirements.

                                     14   Date            January 7, 2020

                                     15   Persons         Luke Batman; Jack Mulloy; Kyle Muskoff; Salman Siddiqui; and, Dan Utyuzh of

                                     16   BuyerQuest and Jason Barr; Kevin Hare; Brian Hiles; Mike Sterle; and, Russ Wilson of

                                     17   Smucker.

                                     18   Matter          The listed individuals met in person at BuyerQuest’s offices and BuyerQuest

                                     19   made a presentation in response to Smucker’s December 20 request, including a roadmap to

                                     20   complete the SMUCKER PROJECT, BuyerQuest’s product’s capabilities to satisfy Smucker’s

                                     21   business requirements, and a timeframe for completion. The parties discussed Smucker’s need

                                     22   to maintain its Ariba product license in the interim due to the missed go-live deadline of the

                                     23   SMUCKER PROJECT and the potential impact on BuyerQuest of the penalty provision in the

                                     24   SMUCKER-TRADESHIFT AGREEMENT respecting the missed go-live date.

                                     25            Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                     26   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                     27   privileged and responsive information is acquired or ascertained.

                                     28                                     -14-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 16 of 19



                                      1   INTERROGATORY NO. 14:

                                      2          DESCRIBE the nature and purpose of the document BUYERQUEST produced at

                                      3   BQ100227, including by IDENTIFYING the author of the document, any PERSONS who

                                      4   revised the document, the intended purpose of and expected audience for the document, any

                                      5   instances in which the document or a similar variation/version of the document was presented to

                                      6   or sent to PERSONS other than the author (including PERSONS outside of BUYERQUEST),

                                      7   and the PERSONS other than the author to whom the document was presented or sent.

                                      8   RESPONSE TO INTERROGATORY NO. 14:

                                      9          BuyerQuest objects to this Interrogatory as vague, ambiguous, because it contains

                                     10   multiple discrete subparts, and because the document referenced was not served with the

                                     11   Interrogatory. BuyerQuest further objects on the grounds that the Interrogatory seeks
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          information protected by the attorney-client privilege, attorney work product doctrine, and/or any
     San Francisco, CA 94111




                                     13   other applicable privilege or privacy law. BuyerQuest further objects to the Interrogatory

                                     14   because it is overbroad, unduly burdensome, seeks information not relevant to any claim or

                                     15   defense, and not proportional to the needs of the case. BuyerQuest further objects because the

                                     16   request calls for the preparation of a compilation, abstract, or summary that does not exist and

                                     17   because the burden to do so is substantially the same for Tradeshift as BuyerQuest. BuyerQuest

                                     18   further objects to the extent the information sought can be ascertained from the document itself.

                                     19          Subject to and without waiving the foregoing objections, counsel for BuyerQuest will

                                     20   confer with counsel for Tradeshift and respond to a refined version of this Interrogatory.

                                     21   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 14:

                                     22          Subject to and without waiving the foregoing objections, BuyerQuest supplements its

                                     23   Response to Interrogatory No. 14 as follows:

                                     24          The document produced by BuyerQuest in this action bearing the beginning Bates

                                     25   Number BQ100227 is a slide deck prepared by BuyerQuest for Smucker’s use. The document

                                     26   was prepared by BuyerQuest employees Jack Mulloy; Kyle Muskoff; Salman Siddiqui, Karen

                                     27   Bare; and Dan Utyuzh. BuyerQuest has no personal knowledge if Smucker presented the slides.

                                     28                                     -15-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 17 of 19



                                      1          Pursuant to Federal Rule 33(d), BuyerQuest also refers to documents previously

                                      2   produced in this action in response to this Interrogatory. Specifically, documents bearing Bates

                                      3   numbers BQ097339; BQ112408; BQ113472; BQ113477; BQ113507; BQ113545; BQ113738;

                                      4   BQ113776; BQ113795-97; BQ113802; BQ116441; BQ119719-22.

                                      5          Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                      6   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                      7   privileged and responsive information is acquired or ascertained.

                                      8   INTERROGATORY NO. 15:

                                      9          DESCRIBE the nature and purpose of the document BUYERQUEST produced at

                                     10   BQ097216, including by IDENTIFYING the author of the document, any PERSONS who

                                     11   revised the document, the intended purpose of and expected audience for the document, any
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          instances in which the document or a similar variation/version of the document was presented to
     San Francisco, CA 94111




                                     13   or sent to PERSONS other than the author (including PERSONS outside of BUYERQUEST),

                                     14   and the PERSONS other than the author to whom the document was presented or sent.

                                     15   RESPONSE TO INTERROGATORY NO. 15:

                                     16          BuyerQuest objects to this Interrogatory as vague, ambiguous, because it contains

                                     17   multiple discrete subparts, and because the document referenced was not served with the

                                     18   Interrogatory. BuyerQuest further objects on the grounds that the Interrogatory seeks

                                     19   information protected by the attorney-client privilege, attorney work product doctrine, and/or any

                                     20   other applicable privilege or privacy law. BuyerQuest further objects to the Interrogatory

                                     21   because it is overbroad, unduly burdensome, seeks information not relevant to any claim or

                                     22   defense, and not proportional to the needs of the case. BuyerQuest further objects because the

                                     23   request calls for the preparation of a compilation, abstract, or summary that does not exist and

                                     24   because the burden to do so is substantially the same for Tradeshift as BuyerQuest. BuyerQuest

                                     25   further objects to the extent the information sought can be ascertained from the document itself.

                                     26          Subject to and without waiving the foregoing objections, counsel for BuyerQuest will

                                     27   confer with counsel for Tradeshift and respond to a refined version of this Interrogatory.

                                     28                                     -16-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 18 of 19



                                      1   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 15:

                                      2          Subject to and without waiving the foregoing objections, BuyerQuest supplements its

                                      3   Response to Interrogatory No. 15 as follows:

                                      4          The document produced by BuyerQuest in this action bearing the beginning Bates

                                      5   Number BQ097216 was visually presented as slides to accompany an oral presentation by

                                      6   BuyerQuest given at a meeting between BuyerQuest and Smucker that took place on January 7,

                                      7   2020. The document was prepared by BuyerQuest employees Jack Mulloy; Kyle Muskoff;

                                      8   Salman Siddiqui, Karen Bare; and Dan Utyuzh.

                                      9          Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                     10   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                     11   privileged and responsive information is acquired or ascertained
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          INTERROGATORY NO. 16:
     San Francisco, CA 94111




                                     13          To the extent BUYERQUEST contends that SMUCKER terminated or voided the

                                     14   SMUCKER SERVICES AGREEMENT for reasons other than the BUYERQUEST conduct

                                     15   identified in TRADESHIFT’s August 10, 2020 response to BUYERQUEST’s Interrogatory No.

                                     16   11, IDENTIFY and DESCRIBE those reasons.

                                     17   RESPONSE TO INTERROGATORY NO. 16

                                     18          BuyerQuest objects to this Interrogatory on the grounds it is vague, ambiguous, and

                                     19   contains multiple discrete subparts. BuyerQuest further objects on the grounds that the

                                     20   Interrogatory seeks information protected by the attorney-client privilege, attorney work product

                                     21   doctrine, and/or any other applicable privilege or privacy law. BuyerQuest further objects to the

                                     22   request as being overbroad, unduly burdensome, and not proportional to the needs of the case.

                                     23   BuyerQuest further objects on the grounds that this Interrogatory is a premature contention

                                     24   interrogatory and that discovery is ongoing and at an early stage in the case.

                                     25          Discovery is continuing. BuyerQuest reserves the right to supplement the Response to

                                     26   this Interrogatory upon completion of discovery and as additional non-privileged and responsive

                                     27   information is acquired or ascertained.

                                     28                                     -17-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
                                          Case 3:20-cv-01294-RS Document 83-7 Filed 05/06/21 Page 19 of 19



                                      1   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 16:

                                      2          Subject to and without waiving the foregoing general and specific objections, BuyerQuest

                                      3   supplements its Response to Interrogatory No. 16 as follows:

                                      4          BuyerQuest denies that Smucker terminated or voided the SMUCKER SERVICES

                                      5   AGREEMENT for the alleged reasons set forth in TRADESHIFT’s August 10, 2020 response to

                                      6   BUYERQUEST’s Interrogatory No. 11.

                                      7          As set forth above in Supplemental Responses to Interrogatory Nos. 7 and 9, Smucker

                                      8   terminated or voided the SMUCKER SERVICES AGREEMENT because it learned Tradeshift

                                      9   had materially misrepresented its business, capabilities, financial health, and experience during

                                     10   the pre-contracting vendor selection process and, had Smucker known the truth, it would not

                                     11   have entered into the SMUCKER SERVICES AGREEMENT. Tradeshift had also failed to
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000




                                          provide a software product that fulfilled the requirements set forth in the SMUCKER
     San Francisco, CA 94111




                                     13   SERVICES AGREEMENT and failed to provide professional services that met the applicable

                                     14   standards set forth in the SMUCKER SERVICES AGREEMENT.

                                     15          Discovery is ongoing. BuyerQuest reserves the right to supplement the Response to this

                                     16   Interrogatory under Federal Rule 26(e) and upon completion of discovery and as additional non-

                                     17   privileged and responsive information is acquired or ascertained

                                     18    Dated: March 26, 2021                        GORDON REES SCULLY MANSUKHANI,
                                                                                        LLP
                                     19
                                     20
                                                                                        By:
                                     21                                                       Craig J. Mariam
                                     22                                                       Anthony D. Phillips
                                                                                              Eunice J. Liao
                                     23                                                       Attorneys for Defendant BuyerQuest, Inc.

                                     24
                                     25
                                     26
                                     27
                                     28                                     -18-
                                             DEFENDANT BUYERQUEST, INC.’S SUPPLEMENTAL RESPONSE TO PLAINTIFF
                                                       TRADESHIFT, INC.’S INTERROGATORIES, SET TWO
